In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated June 12, 2008, which denied his oral application for a downward modification of his pendente lite maintenance obligation.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from did not determine a motion made on notice, and is therefore not appealable as of right (see CPLR 5701 [a] [2]; Steven L.Levitt & Assoc., P.C. v Computer Handlers Corp., 7 AD3d 613 [2004]; Johnson v Ladin, 7 AD3d 674, 675 [2004]; Stern v Stern, 273 AD2d 298, 299 [2000]; Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423 [1999]). No motion for leave to appeal has been made, and under the circumstances, we decline to grant leave on our own motion (see Independence Constr. Corp. v AMOCO Constr. Corp., 33 AD3d 963 [2006]; Steven L.Levitt & Assoc., P.C. v Computer Handlers Corp., 7 AD3d 613 [2004]; Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423 [1999]). Mastro, J.P., Florio, Eng and Leventhal, JJ., concur.